DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 10 May 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly-applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Santarone (US-2018/0239840).
	Regarding claim 1:  Nielsen discloses a method of visualizing the location of existing utility lines and a new utility line within a land area (fig 8, fig 11, [0119], and [0132]-[0134] of Nielsen), comprising: obtaining, by a computing device, a photo of a land area (fig 5, fig 11, [0070], [0110]-[0111], and [0144] of Nielsen – image of work site can be obtained as a photo); obtaining, by the computing device, a computer aided design file comprising a plurality of objects (fig 1 and [0068]-[0070] of Nielsen), each object representing an existing utility line located underground in the land area (fig 8, fig 11, [0070], and [0131]-[0132] of Nielsen); generating, by the computing device, an object for a new utility line ([0133]-[0134] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user); and displaying, by the computing device, images of the existing utility lines associated with the plurality of objects (figs 10-12, and [0128]-[0133] of Nielsen) and an image of the new utility line over the photo (fig 12 and [0133]-[0135] of Nielsen).
	Nielsen does not disclose the photo is captured in real-time; and displaying an augmented reality image comprising images.
	Santarone discloses the photo is captured in real-time ([0054]-[0056], and [0193]-[0195] of Santarone – virtual/augmented reality system capturing image data in real-time); and displaying an augmented reality image comprising images (fig 1E, [0054]-[0057], and [0153]-[0154] of Santarone).
	Nielsen and Santarone are analogous art because they are from the same field of endeavor, namely display of facilities, utilities, and other related components of a building environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to capture the photo in real-time, and display an augmented reality image comprising images, as taught by Santarone.  The motivation for doing so would have been to provide the user with an improved modeling system for use on-site (see, e.g., [0005]-[0007] of Santarone).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
	Regarding claim 17:  Nielsen discloses a method of generating an image of a structure (fig 8, fig 11, [0006]-[0007], [0119], [0132], and [0169] of Nielsen – work site location can include buildings), comprising: obtaining a three-dimensional model of a structure (fig 5, fig 11, [0070], and [0110]-[0111] of Nielsen – computer-aided drawing model of work site); capturing a photo of the structure by a computing device ([0144] of Nielsen); accessing data from the three-dimensional model for existing utility lines contained within the structure (fig 8, fig 11, [0069]-[0070], and [0131]-[0132] of Nielsen); and displaying, by the computing device, images of the existing utility lines over the photo (figs 10-12, and [0128]-[0133] of Nielsen).
	Nielsen does not disclose generating an augmented reality image; and capturing the photo in real-time.
	Santarone discloses generating an augmented reality image (fig 1E, [0054]-[0057], and [0153]-[0154] of Santarone); and capturing the photo in real-time ([0054]-[0056], and [0193]-[0195] of Santarone – virtual/augmented reality system capturing image data in real-time).
	Nielsen and Santarone are analogous art because they are from the same field of endeavor, namely display of facilities, utilities, and other related components of a building environment.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate an augmented reality image, and capture the photo in real-time, as taught by Santarone.  The motivation for doing so would have been to provide the user with an improved modeling system for use on-site (see, e.g., [0005]-[0007] of Santarone).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
	Regarding claim 18:  Nielsen in view of Santarone discloses the method of claim 17 (as rejected above), wherein different colors are used for images of at least two of the existing utility lines ([0113], [0116], and [0118] of Nielsen – different utility lines may be displayed using different colors, either for different utility types or as otherwise selected by the user).
	Regarding claim 19:  Nielsen in view of Santarone discloses the method of claim 17 (as rejected above), further comprising: generating, by the computing device, an object for a new utility line to be installed; displaying, by the computing device, an image for the new utility line over the photo (fig 12 and [0133]-[0135] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user).
	Regarding claim 20:  Nielsen in view of Santarone discloses the method of claim 19 (as rejected above), wherein a different color is used for the image of the new utility line than the colors used for the existing utility lines ([0113], [0116], and [0118] of Nielsen – different utility lines may be displayed using different colors, as selected by the user).

5.	Claims 3, 4, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Santarone (US-2018/0239840), and in further view of Wallbom (US-2012/0127161).
	Regarding claim 3:  Nielsen in view of Santarone discloses the method of claim 1 (as rejected above).  Nielsen in view of Santarone does not disclose generating an alert if the 
	Wallbom discloses generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – alert if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).
	Nielsen and Wallbom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold, as taught by Wallbom.  The motivation for doing so would have been to prevent damage to existing utility lines when constructing a new project with new utility lines.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Wallbom to obtain the invention as specified in claim 3.
	Regarding claim 4:  Nielsen in view of Santarone, and in further view of Wallbom, discloses the method of claim 3 (as rejected above), further comprising: identifying, by the computing device, the location where any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – identifies location of the user and alerts if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 3.
	Regarding claim 8:  Nielsen discloses a method of visualizing the location of existing utility lines and a new utility line within a land area (fig 8, fig 11, [0119], and [0132]-[0134] of Nielsen), comprising: deriving a map from a photo of a land area; obtaining, by a computing device, the map (fig 5, fig 11, [0070], [0110]-[0111], and [0144] of Nielsen – image of work site can be obtained as a photo, and used to derive a map of the worksite); obtaining, by the computing device, a computer aided design file comprising a plurality of objects (fig 1 and [0068]-[0070] of Nielsen), each object representing an existing utility line located underground in the land area (fig 8, fig 11, [0070], and [0131]-[0132] of Nielsen); generating, by the computing device, an object for a new utility line ([0133]-[0134] of Nielsen – new objects can be created and added to the revision layer, which is the displayed along with some of the original objects, as selected by the user); and displaying, by the computing device, images of the existing utility lines associated with the plurality of objects (figs 10-12, and [0128]-[0133] of Nielsen) and an image of the new utility line over the map (fig 12 and [0133]-[0135] of Nielsen).
	Nielsen does not disclose the photo is captured in real-time; and generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold.
	Santarone discloses the photo is captured in real-time ([0054]-[0056], and [0193]-[0195] of Santarone – virtual/augmented reality system capturing image data in real-time).
	Nielsen and Santarone are analogous art because they are from the same field of endeavor, namely display of facilities, utilities, and other related components of a building (see, e.g., [0005]-[0007] of Santarone).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nielsen according to the relied-upon teachings of Santarone.
	Nielsen in view of Santarone does not disclose generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold.
	Wallbom discloses generating an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – alert if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).
	Nielsen and Wallbom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate an alert if the distance between any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold, as taught by Wallbom.  The motivation for doing so would have been to prevent damage to existing utility lines when constructing a new project with new utility lines.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Wallbom to obtain the invention as specified in claim 8.
Regarding claim 11:  Nielsen in view of Santarone, and in further view of Wallbom, discloses the method of claim 8 (as rejected above), further comprising: identifying, by the computing device, the location where any portion of the new utility line and any portion of any of the existing utility lines is less than a predetermined threshold ([0031]-[0034] and [0036]-[0037] of Wallbom – identifies location of the user and alerts if user is with a threshold distance of an existing utility line ([0031]-[0034]), which can be for planning or during construction of a new project with new utility lines ([0031]-[0032])).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 8.

6.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Santarone (US-2018/0239840), and in further view of Wallbom (US-2012/0127161) and Sjostrom (US-2003/0012411).
	Regarding claim 5:  Nielsen in view of Santarone, and in further view of Wallbom, discloses the method of claim 4 (as rejected above), further comprising: displaying an underground area of the land area, where the display area includes a display area of the new utility line and one or more of the existing utility lines (fig 2 and [0037]-[0038] of Wallbom – both existing subsurface structures and “planned geometry and location of excavations/structures” (new utility lines and other objects)).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 3.
	Nielsen in view of Santarone, and in further view of Wallbom, does not disclose displaying a cross-section of the underground area of the land area; and the display area is specifically a cross-section.
(fig 15 and [0225]-[0227] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to display a cross-section of an underground area of the land area; and the display area is specifically a cross-section, as taught by Sjostrom.  The motivation for doing so would have been to provide better visualization of the work area for planning purposes.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Sjostrom to obtain the invention as specified in claim 5.
	Regarding claim 12:  Nielsen in view of Santarone, and in further view of Wallbom, discloses the method of claim 11 (as rejected above), further comprising: displaying an underground area of the land area, where the display area includes a display area of the new utility line and one or more of the existing utility lines (fig 2 and [0037]-[0038] of Wallbom – both existing subsurface structures and “planned geometry and location of excavations/structures” (new utility lines and other objects)).  Nielsen and Wallbom are combined for the reasons set forth above with respect to claim 8.
	Nielsen in view of Santarone, and in further view of Wallbom, does not disclose displaying a cross-section of the underground area of the land area; and the display area is specifically a cross-section.
	Sjostrom discloses displaying a cross-section of an underground area of the land area; and the display area is specifically a cross-section (fig 15 and [0225]-[0227] of Sjostrom).
.

7.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Santarone (US-2018/0239840), and in further view of Sjostrom (US-2003/0012411).
	Regarding claim 6:  Nielsen in view of Santarone discloses the method of claim 1 (as rejected above), further comprising: identifying a location of a first utility line using a device ([0074] and [0133]-[0134] of Nielsen – original engineering plan information, which includes original utility lines); populating an object with data regarding the location of the first utility line ([0135]-[0136] of Nielsen – original information, including original utility information, populated into the engineering plan and used for later revisions).
	Nielsen in view of Santarone does not disclose using a ground penetrating radar device.
	Sjostrom discloses identifying a location of a first utility line using a ground penetrating radar device ([0032] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify a location 
	Regarding claim 13:  Nielsen in view of Santarone discloses the method of claim 8 (as rejected above), further comprising: identifying a location of a first utility line using a device ([0074] and [0133]-[0134] of Nielsen – original engineering plan information, which includes original utility lines); populating an object with data regarding the location of the first utility line ([0135]-[0136] of Nielsen – original information, including original utility information, populated into the engineering plan and used for later revisions).
	Nielsen in view of Santarone does not disclose using a ground penetrating radar device.
	Sjostrom discloses identifying a location of a first utility line using a ground penetrating radar device ([0032] of Sjostrom).
	Nielsen and Sjostrom are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify a location of a first utility line using a ground penetrating radar device, as taught by Sjostrom.  The motivation for doing so would have been to allow direct verification of utility locations, improving the overall accuracy of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Sjostrom to obtain the invention as specified in claim 13.

8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US-2012/0065944) in view of Santarone (US-2018/0239840), and in further view of Currin (US-2015/0112647).
	Regarding claim 7:  Nielsen in view of Santarone discloses the method of claim 1 (as rejected above), further comprising: identifying a rupture or blockage in a second utility line; populating an object with data regarding the location of the rupture or blockage in the second utility line ([0138] of Nielsen – location where damage (rupture, blockage, or otherwise) occurred is populated into the revision layer).
	Nielsen in view of Santarone does not disclose identifying the rupture or blockage using a robotic camera device.
	Currin discloses identifying the rupture or blockage using a robotic camera device ([0121]-[0124] of Currin – video inspection equipment can include a robot comprising a mounted camera; inspects sewer lines for infiltration and flow problems (rupture or blockage)).
	Nielsen and Currin are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify the rupture or blockage using a robotic camera device, as taught by Currin.  The motivation for doing so would have been to provide directly and efficiently determined data regarding the underground utility lines, thus improving the efficiency and overall results of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Currin to obtain the invention as specified in claim 7.
Regarding claim 14:  Nielsen in view of Santarone discloses the method of claim 8 (as rejected above), further comprising: identifying a rupture or blockage in a second utility line; populating an object with data regarding the location of the rupture or blockage in the second utility line ([0138] of Nielsen – location where damage (rupture, blockage, or otherwise) occurred is populated into the revision layer).
	Nielsen in view of Santarone does not disclose identifying the rupture or blockage using a robotic camera device.
	Currin discloses identifying the rupture or blockage using a robotic camera device ([0121]-[0124] of Currin – video inspection equipment can include a robot comprising a mounted camera; inspects sewer lines for infiltration and flow problems (rupture or blockage)).
	Nielsen and Currin are analogous art because they are from the same field of endeavor, namely computer modeling of construction sites with utilities.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify the rupture or blockage using a robotic camera device, as taught by Currin.  The motivation for doing so would have been to provide directly and efficiently determined data regarding the underground utility lines, thus improving the efficiency and overall results of the system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Nielsen further according to the relied-upon teachings of Currin to obtain the invention as specified in claim 14.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A THOMPSON/Primary Examiner, Art Unit 2616